Pee Gubiam.
Application is made by the city of Newark for a certiorari to review the action of the state board of taxes and assessment in affirming the cancellation by the Essex county board of taxation, of an assessment levied for the year 1929 on real estate owned by Scottish Rite Company.
In the proofs submitted on behalf of the city, as well as by the proofs submitted by respondents, it conclusively appears that the Scottish Rite (owner) comes squarely within the provisions of the statute (Pamph. L. 1927, p. 790) exempting “all buildings actually and exclusively used in the work of associations and corporations organized exclusively for the moral and mental improvement of men, women and children, or for religious, charitable or hospital purposes, or for one or more of such purposes, * * The act further provides that the provisions shall apply only when the building is owned by the association, corporation or institution, authorized to carry out such purposes.
*600All of the requirements to afford the owner of the property herein involved the benefit of the exemption clearly appear from the proofs, and none of the facts are in dispute. Upon the city’s showing of the existing facts, the finding of the Essex county board of taxation and of the state board of taxes and assessment that the assessment must be set aside is clearly correct. City of Trenton v. Trenton Masonic Temple Association, 8 N. J. Mis. R. 778.
The application for a writ of certiorari is denied.